Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lorenzo Richardson appeals the district court’s order denying his request for mandamus relief and affirming the Commissioner’s denial of disability insurance benefits. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2006); Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.2005) (per curiam). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Richardson v. Soc. Sec. Admin., No. 5:11-cv-00257-BO (E.D.N.C. July 26, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.